IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


ALFONZO B. SALLEY,                      : No. 79 EM 2015
                                        :
                     Petitioner         :
                                        :
                                        :
             v.                         :
                                        :
                                        :
COURT OF COMMON PLEAS                   :
PHILADELPHIA COUNTY AND ITS             :
PRESIDENT JUDGE,                        :
                                        :
                     Respondent         :


                                     ORDER



PER CURIAM

      AND NOW, this 14th day of September, 2015, the Application for Extraordinary

Relief is DENIED.